Order entered May 7, 2014




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00923-CR
                                      No. 05-13-00933-CR

                            REBECCA JEAN CAGLE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F11-45513-P, F10-11213-P

                                               ORDER
       On April 8, 2014, this Court ordered the Dallas County District Clerk to file, within

fifteen days, supplemental clerk’s records containing the capias issued on January 11, 2013. To

date, we have not received the supplemental records nor has the Clerk corresponded with the

Court regarding the status of those records.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, supplemental records containing the capias issued on January 11, 2013. If

the supplemental records are not filed within the time specified, the Court will utilize the

available remedies to obtaining the supplemental records.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                    /s/   LANA MYERS
                                                          JUSTICE